Citation Nr: 0804910	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for spondylitic 
protrusion and desiccation of the lumbar spine.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for atherosclerotic 
heart disease.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for spondylitic protrusion and desiccation of the 
lumbar spine, bilateral hearing loss, arthritis, 
atherosclerotic heart disease, and asthma.  


FINDINGS OF FACT

1.  An April 2004 rating decision denied service connection 
for spondylitic protrusion and desiccation of the lumbar 
spine, bilateral hearing loss, arthritis, atherosclerotic 
heart disease, and asthma.  Notice of this decision was 
issued on April 29, 2004.  

2.  A Notice of Disagreement (NOD) as to the April 2004 
rating decision was received on June 15, 2004. 

3.  Statement of the Case (SOC) and Supplemental Statement of 
the Cases (SSOCs) were issued on December 9, 2004; April 5, 
2005; January 20, 2006; and June 26, 2006.  

4.  The cover letter that was mailed with the SOC and 
subsequent SSOCs advised the veteran that to perfect his 
appeal in the above matter he had to submit a Substantive 
Appeal within 60 days or within the remainder, if any, of the 
one year period following date of notification of the rating 
decision appealed.  

5.  The veteran did not submit a Substantive Appeal or 
request an extension in a timely manner.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the issues of 
entitlement to service connection for spondylitic protrusion 
and desiccation of the lumbar spine, bilateral hearing loss, 
arthritis, atherosclerotic heart disease, and asthma, and the 
claims must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200 (emphasis added).  The Substantive Appeal can 
be set forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the AOJ mails the Statement of the Case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993). Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  In an April 2004 rating 
decision, the RO denied service connection for the following 
disabilities:  post-traumatic stress disorder (PTSD), 
spondylitic protrusion and desiccation of the lumbar spine, 
bilateral hearing loss, arthritis, atherosclerotic heart 
disease, and asthma.  The veteran received notification of 
the denials and expressed disagreement with the April 2004 
rating decision by way of a June 2004 personal statement.  
The RO issued a Statement of the Case (SOC) on December 9, 
2004, and the veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, in January 2005.  The veteran's 
Substantive Appeal indicated that he only wished to appeal 
the denial of PTSD; however, the RO continued to adjudicate 
the veteran's claims of spondylitic protrusion and 
desiccation of the lumbar spine, bilateral hearing loss, 
arthritis, atherosclerotic heart disease, and asthma.  In a 
June 2005 personal statement, the veteran requested to 
withdraw his claim of service connection for PTSD, but also 
requested an extension to obtain medical evidence for his 
back condition, hearing loss, arthritis, heart condition, and 
asthma.  As such, Supplemental Statement of the Cases (SSOCs) 
were issued to the veteran on April 2005, January 2006 and 
June 2006, but no Substantive Appeal was received from the 
veteran or his representative within the 60 days following 
the issuance of the SSOCs.

The Board notes that the record does not show that VA ever 
received a request for more time to file a Substantive Appeal 
as to the claims of service connection stated above from 
either the veteran or his representative.  More importantly, 
the record does not show that VA ever received a VA Form 9 or 
an equivalent letter, from either the veteran or his 
representative within 60 days after the December 2004 SOC, 
April 2005 SSOC, January 2006 SSOC, or June 2006 SSOC were 
mailed to the veteran.  In this case, the veteran must have 
perfected his appeal either within the 60 days following the 
June 26, 2006 notice of the SSOC, or in the alternative, 
within one year following notice of the RO's April 2004 
rating decision.  There is no communication of record from 
the veteran or his representative during those dates that 
would constitute a Substantive Appeal.  

Unquestionably, the record shows that the veteran did not 
file a timely substantive appeal as to his service connection 
claims of spondylitic protrusion and desiccation of the 
lumbar spine, bilateral hearing loss, asthma, atherosclerotic 
heart disease, and asthma.  Moreover, the veteran did not 
request an extension of time for filing within the applicable 
time period required by 38 C.F.R. § 20.0303, that is, prior 
to the expiration of the time limit for filing a substantive 
appeal, which in this case was August 25, 2006.  
Additionally, the veteran received a December 2007 letter 
from the Board outlining the law for filing appeals to the 
Board which also included a "Substantive Appeal Response 
Form."  The letter stated that within 60 days of receiving 
this letter, the veteran must either submit written argument 
and additional evidence relevant to jurisdiction or request a 
hearing before the Board to present oral argument on the 
jurisdictional question.  As of this date, no response has 
been received from the veteran.  The Board will therefore 
dismiss the claims on the basis that a timely Substantive 
Appeal was not received regarding the issues of entitlement 
to service connection for spondylitic protrusion and 
desiccation of the lumbar spine, bilateral hearing loss, 
arthritis, atherosclerotic heart disease, and asthma.  

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.  When 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and the 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in their possession that 
pertains to the claim.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.  As the law is dispositive in this case, the 
VCAA is not applicable.  


ORDER

The appeal as to the claim of entitlement to service 
connection for spondylitic protrusion and desiccation of the 
lumbar spine is dismissed.  

The appeal as to the claim of entitlement to service 
connection for bilateral hearing loss is dismissed.  

The appeal as to the claim of entitlement to service 
connection for arthritis is dismissed.  

The appeal as to the claim of entitlement to service 
connection for atherosclerotic heart disease is dismissed.  

The appeal as to the claim of entitlement to service 
connection for asthma is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


